                Case 1:19-cv-11993-NMG Document 12 Filed 02/06/20 Page 1 of 4



                                  UNITED STATES DISTRICT COURT
                                             FOR THE
                                   DISTRICT OF MASSACHUSETTS

                                                    §
Richard Fontaine,                                   §
                           Plaintiff,               §
                                                    §    Civil Action No. 1:19-cv-11993-NMG
                    v.                              §
                                                    §
Frito-Lay, Inc.,                                    §
                           Defendant.               §
                                                    §
                                                    §



                              DEFENDANT, FRITO-LAY, INC.’S
                          ANSWER TO THE PLAINTIFF’S COMPLAINT

            NOW COMES the Defendant, Frito-Lay, Inc., by and through its attorneys, Sulloway &

Hollis, PLLC, and answers Plaintiff's Complaint as follows:

                                                PARTIES

            Frito-Lay is without sufficient information to admit or deny the allegations contained in

the first Paragraph under the “Parties” heading of the Complaint.

            Frito-Lay admits the allegations contained in the second Paragraph under the “Parties”

heading of the Complaint.

                                            JURISDICTION

            The Paragraph under “Jurisdiction” of the Complaint contains a legal conclusion to which

a response is not required. Any allegations of fact are denied.

                                        PERSONAL JURISDICTION

            The Paragraph under “Personal Jurisdiction” of the Complaint contains a legal conclusion

to which a response is not required. Any allegations of fact are denied.



{C2040441.1 }                                        1
                Case 1:19-cv-11993-NMG Document 12 Filed 02/06/20 Page 2 of 4



                                                  FACTS

            1.      Frito-Lay is without sufficient information to admit or deny the allegations

contained in Paragraph 1 of the Complaint, and therefore denies the same.

            2.      Frito-Lay is without sufficient information to admit or deny the allegations

contained in Paragraph 2 of the Complaint, and therefore denies the same.

            3.      Frito-Lay is without sufficient information to admit or deny the allegations

contained in Paragraph 3 of the Complaint, and therefore denies the same.

            4.      Frito-Lay is without sufficient information to admit or deny the allegations

contained in Paragraph 4 of the Complaint, and therefore denies the same.

            5.      Frito-Lay is without sufficient information to admit or deny the allegations

contained in Paragraph 5 of the Complaint, and therefore denies the same.

            6.      Frito-Lay is without sufficient information to admit or deny the allegations

contained in Paragraph 6 of the Complaint, and therefore denies the same.

            7.      Frito-Lay denies the allegations in Paragraph 7 of the Complaint as stated.

            8.      Frito-Lay denies the allegations in Paragraph 8 of the Complaint as stated.

            9.      Frito-Lay denies the allegations in Paragraph 9 of the Complaint as stated.

            10.     Frito-Lay is without sufficient information to admit or deny the allegations

contained in Paragraph 10 of the Complaint, and therefore denies the same

            11.     Frito-Lay is without sufficient information to admit or deny the allegations

contained in Paragraph 11 of the Complaint, and therefore denies the same.

            12.     Frito-Lay is without sufficient information to admit or deny the allegations

contained in Paragraph 12 of the Complaint, and therefore denies the same.




{C2040441.1 }                                        2
                Case 1:19-cv-11993-NMG Document 12 Filed 02/06/20 Page 3 of 4



                                          CAUSES OF ACTION

                                              NEGLIGENCE

            The first Paragraph under the “Causes of Action – Negligence” heading of the Complaint

contains a legal conclusion to which a response is not required, but Frito-Lay denies it breached

any duty owed to plaintiff.

            Frito-Lay denies the allegations contained in the second Paragraph under the “Causes of

Action – Negligence” heading of the Complaint.

            Frito-Lay denies the allegations contained in the third Paragraph under the “Causes of

Action – Negligence” heading of the Complaint.

            Frito-Lay denies the allegations contained in the fourth Paragraph under the “Causes of

Action – Negligence” heading of the Complaint.

AND, BY WAY OF FURTHER ANSWER, Defendant, Frito-Lay, Inc. asserts the following

defenses:

            A.      General denial;

            B.      Plaintiff’s Complaint, in whole or in part, fails to state a cause of action upon

which relief can be granted;

            C.      Plaintiff’s damages, if any, were the result of an intervening, superseding cause;

            D.      Plaintiff was comparatively at fault, and said fault exceeded any fault of the

defendant, thereby barring any recovery by him;

            E.      Plaintiff was comparatively at fault, and any award of damages must be reduced

according to the percentage of fault assigned to him;

            F.      Plaintiff has failed to mitigate his damages;




{C2040441.1 }                                         3
                 Case 1:19-cv-11993-NMG Document 12 Filed 02/06/20 Page 4 of 4



            G.       Plaintiff’s damages, if any, were caused by third parties for whom defendant is

not responsible;

            H.       Defendant reserves the right to assert plaintiff’s spoliation of evidence; and

            I.       Defendant has not yet had the opportunity to engage in discovery in this case and,

therefore, reserves the right to amend this Answer and affirmative defenses as may be made

necessary by the discovery of additional facts.

                    DEFENDANT REQUESTS TRIAL BY JURY ON ALL CLAIMS

                                                           Respectfully submitted,

                                                           FRITO-LAY, INC.

                                                           By Its Attorneys,
                                                           SULLOWAY & HOLLIS, P.L.L.C.


DATED: February 6, 2020                             By:    /s/ David Johnston, Esq.
                                                           David Johnston, Esq. BBO#649325
                                                           9 Capitol Street
                                                           Concord, NH 03301
                                                           (603)223-2800
                                                           email: djohnston@sulloway.com

                                      CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
on February 6, 2020.

DATED: February 6, 2020                             By:    /s/ David Johnston, Esq.
                                                           David Johnston, Esq. BBO#649325




{C2040441.1 }                                          4
